Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 1 of 55

 

Mariah Lopez, Pro Se Litigant 919 MAR 9
fULI MAR 2@Y

m

KO

2
2
nm

256

March 29th 2019

“
Y

Hon Ona T Wang

United States Magistrate Judge
Daniel Patrick Moynihan

United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Court Rm 20D

Re: Case Num 17 CV 3014
Case Num 19 CV 2582

Status Letter from Plaintiff to the Court; Request for the Court to lift Stay on Discovery,
updating the Court to several recent relevant events. The filing of 19 CV 2582, SDNY

Dear Magistrate Wang,

Plaintiff is submitting this letter to update the Court concerning recent events relating to parties
in the case, as well as to ask the Court to lift its Stay of Discovery proceedings (issued on
2/6/19), and to direct parties to resume Discovery, even as all parties and the Court wait for the
clerk to identify potential Pro bono counsel for the Plaintiff for the limited purposes of settlement.

This morning | met with Attorney David M. White Director of the Conflict Management Program,
and based on this interaction Plaintiff has declined the program's assistance.

Relating to Discovery, Plaintiff now has access to the cell phone with material needed to engage
in Discovery and prepare for trial in this case. This Court's ruling to appoint Pro bono counsel for
settlement talks, does not stay the case in general; and Plaintiff is unaware of the Clerk will
continue looking. for. Counsel for the Plaintiff. Even.so, the choice to accept assistance, is
ultimately the Plaintiffs.

The clerk potentially finding counsel for the Plaintiff, as well as the Plaintiff accepting said
counsel's advice or representation, are not guaranteed.
 

Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 2 of 55

However, Plaintiff rights of Due Process and Discovery, are guaranteed, as per the Constitution
and Federal law.

There is no reason that Discovery shouldn't continue. Lifting the Stay would be the interest of
justice, and, save time and resources on all sides, either within the context of settling the case
or, in bringing it to a full trial posture.

Either way all sides need to have access to said Discovery material to aid settlement talks (ifa
settlement remains viable). Once all the “ingredients” are on the table, a fair settlement should
be easy to reach. All of the “ingredients” are not on the table yet, so to speak.

The Defendants in this case are the government, and there is a level of public-transparency to
be gained by this Court furthering and supervising Discovery, in addition to the procedural
necessity. This transparency --especially relating to allegations of mistreatment of vulnerable
homeless individuals-- would benefit the public good. The Defendants (the government) should
not be able to keep their dirty laundry private within the context of settlement talks, or, because
of a court issued Stay on Discovery. Plaintiff reminds the Court, respectfully, that said Stay was
issued after, and linked to, a highly irregular arrest of the Plaintiff and subsequent confiscation
of a device, central to these proceedings.

Mr Roberts and the Law Department seem to be benefiting from the recent Stay, in unintended
ways; justifiably withholding, or sitting on information relevant to this case and its core
allegations, including wrongdoing by DHS staff or its subcontractors. Plaintiff believes the
Defendants are seeking to keep this information out of the Plaintiffs hands, or even from public
view. Plaintiff personally knows of several ex staffers who have reached out to Mr Roberts
regarding their willingness to testify to the fact that | was targeted by staff and administration at
Marsha’s: and that there indeed was a “plot” to have me transferred, unrelated to Plaintiff's so
called behavior.

Specifically, in recent weeks Mr Roberts was contacted by a former staff member from Marsha’s
named Troy Miller, who made it clear to Mr Roberts during this call that he was directed to
target Plaintiff for rule breaking and other infractions, in a manner inconsistent with how rules
were enforced when it came to other clients. Mr Miller said that he and other staff at Marsha's
were instructed to single out Plaintiff by Project Renewal and QPS administrative staff; this
‘targeting’ morphed into retaliation, once Plaintiff filed the original ADA related case in front of
Judge Caproni. After winning the TRO, AND the Stay in NYS Supreme Court (blocking a
transfer to WIN West), the “targeting” got worse.

 

~—~ore Staff member, Mr Miller making contact with Mr Roberts; should-have-been-a-game
changer in this case.

The likelihood that Plaintiff will succeed on most claims on the merits is getting stronger by the
day. Therefor, the Municipal Defendants should stop resisting Plaintiff's settlement demands.
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 3 of 55

Regardless, there is a vast amount of material to be requested and reviewed by all parties, and
since Plaintiff is Pro se, it would make sense to resume the Court supervised exchange of
material within Discovery, sooner than later and to suss out any challenges by parties.

Plaintiff would also like to bring to the Court's attention a case relevant to this one, unfolding
almost in real-time.

Approximately one month ago Plaintiff was contacted by a Trans woman who was mentioned in
previous proceedings relating to this case, yet not heard from by this court; a Trans woman who
previously lived at WIN West, named Akasha Barker. Ms Barker was (in her words)
“brainwashed”, “forced out” (of WIN), and “pressured” by DHS and WIN combined to take
accept a transfer from WIN, to an inappropriate placement under the supervision of the
Municipal Defendants (HRA, not DHS). This occurred in mid 2017.

Within the last month or so Ms Barker contacted Plaintiff stating that the placement which WIN
rushed her to accept is/was dangerous, and that she is/was in fear for her safety. The
placement Ms Barker was in made no sense to the Plaintiff; a shared space with a Gay man?

Plaintiff believes the Defendants orchestrated said transfer (from WIN, in 2017) so they (Mr
Roberts) can assert in this case, that they--WIN and the Municipal Defendants-- have
successfully housed multiple ‘Trans women’. The Defendants have indeed made such
arguments in defending this case.

Back to Ms Barker: For reasons still unclear, in 2017 this Trans woman was placed at a
‘Supportive Housing’ placement, with her roommate being a Gay male individual.

The tension between this Trans woman and her roommate recently reached the point of
physical abuse and harassment; of Ms Barker by this roommate.

This is what caused this Trans woman to reach out to me recently; she was willing to be
homeless in order to get away from her roommate. So, Plaintiff activated an emergency protocol
under the auspices of Plaintiff's non profit, STARR, and Plaintiff's staff engaged with Ms Barker,
getting appropriate releases signed, and reaching out to the City on her behalf.

Plaintiff also contacted Mr Roberts, making him aware of her situation and her needs.

Next, Plaintiff asked attorney Carmen Giordano to step in and help with the Ms Barker's case.

He agreed and sent a Notice to Cure to the City and/or it's agents based on his conversation
“with MS Barker: He-soorr lett fora pret-scheduted-vacation-and; the Defendants-took-no-steps-to——

provide Ms Barker with appropriate housing, causing her to become homeless.

 
 

Defendants are still refusing to find a more suitable placement for this Ms Barker (who has
unique medical needs, just like Plaintiff in this case).
 

Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 4 of 55

She cannot go to Marsha’s because of DHS’s arbitrary age limit of 30 years if age for entry into
Marsha’s.

This Trans woman is desperate, fears for her safety and her health (since she is unable to fully
adhere to medical regimens (taking her heart medication, and adhering to her post op dilation
responsibilities.

Ms Barker is in no way to blame for the situation in which she finds hersy. By her own words,
Ms Barker was afraid to speak out against WIN in 2017, lest she remain at WIN, and not get her
“own place”, an apartment placement outside of the shelter. She reports being threatened with a
transfer to an even worse placement, if she refused to accept the transfer. It is apparent to Ms
Barker now, that she was played by WIN administrators, who wanted to keep Ms Barker and
Plaintiff in this case, apart.

Ms Barker is currently facing near identical set of circumstances to Plaintiff: she is homeless
and forced to turn to survival sex work to house herself; considers herself Transgender; has
multiple documented medical/mental health reasons which require her to be housed in a private
room while at a shelter run by the Defendants.

Ms Barker asserts that placement for her, as a post op Trans individuals, inhibits access to and
compliance with medical treatment, and limits her free expression as a Trans individual. Just
like Plaintiff in this matter, Ms Barker reports having to to ‘play’ and act Cisgender... having to
hide her Trans identity, in order to avoid harassment while in Cisgender, gender segregated
settings. Plaintiff joins Ms Barker in asserting that DHD failures violate the ADA (both Ms Barker
and Plaintiff have PTSD, which is aggravated by a dorm placement), as well as rights afforded
to her under the ist and 14th Amendment, as well as ‘new’ rights under the recently enacted
GENDA.

Mr Roberts and Ms Grant are aware of the woman’s situation and allegations.

Now that Ms Barker is also homeless, Trans; Post Op, and requires the accommodation of a
single room occupancy, perhaps Class Certification would be appropriate.

Ms Barker has filed a civil case in the SDNY, 19 CV 2582, due to the actions and failures of the
Defendants.

In addition to her complaint Plaintiff Ms Barker has filed a request TRO, and at a conference for
said TRO, the Court seemed to be entertaining the idea of granting the Plaintiff some form of

 

“TEST; POSSIBIY A TRO Tequiring a single Toon:

Mr Roberts, when asked by the Court in Ms Barker's case, admitted that both lawsuits, and the
claims within are virtually identical.
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 5 of 55

She cannot go to Marsha’s because of DHS's arbitrary age limit of 30 years if age for entry into
Marsha’s.

This Trans woman is desperate, fears for her safety and her health (since she is unable to fully
adhere to medical regimens (taking her heart medication, and adhering to her post op dilation
responsibilities.

Ms Barker is in no way to blame for the situation in which she finds hersy. By her own words,
Ms Barker was afraid to speak out against WIN in 2017, lest she remain at WIN, and not get her
“own place”, an apartment placement outside of the shelter. She reports being threatened with a
transfer to an even worse placement, if she refused to accept the transfer. It is apparent to Ms
Barker now, that she was played by WIN administrators, who wanted to keep Ms Barker and
Plaintiff in this case, apart.

Ms Barker is currently facing near identical set of circumstances to Plaintiff: she is homeless
and forced to turn to survival sex work to house herself; considers herself Transgender; has
multiple documented medical/mental health reasons which require her to be housed in a private
room while at a shelter run by the Defendants.

Ms Barker asserts that placement for her, as a post op Trans individuals, inhibits access to and
compliance with medical treatment, and limits her free expression as a Trans individual. Just
like Plaintiff in this matter, Ms Barker reports having to to 'play’ and act Cisgender... having to
hide her Trans identity, in order to avoid harassment while in Cisgender, gender segregated
settings. Plaintiff joins Ms Barker in asserting that DHD failures violate the ADA (both Ms Barker
and Plaintiff have PTSD, which is aggravated by a dorm placement), as well as rights afforded
to her under the 1st and 14th Amendment, as well as ‘new’ rights under the recently enacted
GENDA.

Mr Roberts and Ms Grant are aware of the woman’s situation and allegations.

Now that Ms Barker is also homeless, Trans; Post Op, and requires the accommodation of a
single room occupancy, perhaps Class Certification would be appropriate.

Ms Barker has filed a civil case in the SDNY, 19 CV 2582, due to the actions and failures of the
Defendants.

In addition to her complaint Plaintiff Ms Barker has filed a request TRO, and at a conference for
said TRO, the Court seemed to be entertaining the idea of granting the Plaintiff some form of
relief; possibly a TRO requiring’a singte room:

Mr Roberts, when asked by the Court in Ms Barker's case, admitted that both lawsuits, and the
claims within are virtually identical.
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 6 of 55

The City needs to engage more heartely, in settlement negotiations. The Law Department's
stubbornness is akin to that of lawyers defending segregation or oppressing Queer Youth in
foster care; both scenarios are real and recent. Both are examples of lawyers for the
government, standing on the wrong side of history and civil rights.

Everything is pointing to a settlement being ideal.

The person (Troy Miller's) phone call and potential testimony creates considerable liability for
the Municipal Defendants, as his statements and testimony support Plaintiffs entire case and
allegations. Also, Ms Barker's lawsuit creates an interesting conundrum for the Court's and the
Defendants.

Given that Plaintiff and Seton Hall attorneys won't be working together towards ssettlement
Plaintiff need to continue preparing for trial, settlement, or a potential appeal to the Second
Circuit, if this Court's does not rule soonnon Plaintiff's request for a TRO, from December!

Plaintiff also requests that the Court address the Municipal Defendant's refusal to negotiate,
with Plaintiff, in good faith.

To Plaintiff's knowledge, there is no Federal or State law that allows Mr Roberts and the City of
New York to cease good faith negotiations with, simply because the Plaintiff is Pro SE and,
because the court has saw a benefit in potentially appointing counsel.

This is not a criminal case, the Defendants need to engage in settlement talks and the longer
the City takes to house the Plaintiff or settle, the larger to amount that the Plaintiff is seeking will
become. This is simple math, basic law, and common sense.

Likewise, the longer Discovery takes, the longer any trial or settlement talks will take to
complete, or bare fruit.

Mr Roberts and his clients should not be allowed to force the taxpayers to foot the bill for
extended, unfounded stubbornness and delayed Discovery due to the City Law Department's
poor decisions and lack of strategy.

Mr Roberts has still NOT responded with a number amount as to the monetary settlement
demands made by the Plaintiff, going on five months.

Sadly, the situation unfolding with Ms Barker also points to the needs for good-faith settlement

talks" policy reform Within DHS; and a pattern of practice on the part of the City: Ms Barker's~~
case also increases the likelihood that Plaintiff would prove successful on the merits of the case,
if the case were to go to trial.

 

 

Plaintiff appreciates the Court's time and attention in this matter.
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 7 of 55

a ;
a

a

a

 
    

Mariah Lopez
Pro Se Litigant

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 8 of 55

G , GIORDANO LAW OFFICES PLLC

March 5, 2019

VIA EMAIL
McAlpin, Yvonne

ymealpin@svwsjme.org
NOTICE TO CURE

Re: Akasha Barker
Dear Ms. McAlpin:

My office has been retained by Ms. Barker regarding the ongoing problems and damages
she has endured since being placed in your living facility. First and foremost, your facility
managers have mistakenly, and rather outrageously, housed a biological male with Ms. Barker, a
transgender female. As a result, Ms. Barker has been subjected to ongoing sexual harassment,
threats of violence, and unwanted advances. Additionally, Ms. Barker has enumerated several
problems, including loss and destruction of her personal property, due to lack of security in your
facility. Unless these problems are addressed immediately, we will consider all appropriate
courses of action, including litigation. Kindly contact our office to discuss further. If we do not
hear from you, we will proceed accordingly.

GIORDANO LAW OFFICES, PLLC

Cm. C98

By: Carmen Jack Giordano

 

cc. Akasha Barker, enlightendpossibilities@gmail.com

 

226 LENOX AVE, NEW YORK, NY 10027 WWW.GIORDANOLAWOFFICES.COM
PHONE (212) 406-9466 FAX (212) 406-9410 TOLL FREE (866}NYC-IUSTICE
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 9 of 55

 

 

 

UNITED STATES DISPHICMCOURT. , , ,.
i ifs Ne)
SOUTHERN DISTRICT OF NEW YORK

 

 

Fill in,above Casha, name of each wl
Case No. CV
(V of Fy . tang
[epr tumee

per ff

 

 

 

Fill in above the full name of each ser "Ay;

respondent ‘heh on fo Emagpn STO

 

 

Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
Motion for Summary Judgment.”

Kas he ao lA , declare under penalty of perjury that the

following facts are true and correct:

In the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

| gm Currenrhy DzeLN4 al to twin 70
Peto , Pluie aM atc hg! leSS pecousSe

Wile cols, bv eu le Me. byth hevs! Aad

RITES 1S PETVOTH ofp ¥6-Y}-Ch-

“Cony Sen FW [my Feeds. D fofithe

nite oa lo feluS ing te Fits me inghE)

Rev. 6/30/16
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 10 of 55

a Single eam pelane H- woold. Be
InCONY |. Sate we} HS Posi raln rhe

Face ML gee y WeopHtetal. War

ar, WIC [SHS peSing so Pla Ce me
ACA ins F_thy Peed Cou! [IP Linc

 
   

f Ja Se Lon (ona&e ne Neat lyr.

ancl Aen Tse ol CED, nelly Ph Y.c4/
Ov Aankhon fom pe) omg leS Sis updaessl ney ny
risk bE amSS) ine hveavtntfack aa

Neath & J
“ih Lirik jea ce 4 Hack was 4/15 and ) prion
Famdics [nei fa | desea tom Ey nee 1 dultord
Q Stn cL ead. 1p? “and Wl Sach»

fp
Mno ur &nat- T hove. Not Keen, Chet. hond/S&
Sing earls 261) and Yam Ona that

this TN, AomeleGnreS% 18 ging b eine

tL pls Blk hngt Perr ie FAS aiet 179 te
dae ny Neo ‘yaging, Cooled yeu” Re

Attach additional pages and documents if necessary. Lo —
Executed o

eRe Signature

Aki Baker

Name Prison Identification # (if incarcerated)
ore £ Lun é L Sp

Address City

$170 pole. alabbad pee bide gnu cc

SOs GMa
E-nafl Address (iZavailable)

 
 

 

Page 2
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 11 of 55

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Write the full name of each plaintiff. CV
an (include case number if one has been
B besho- Jt At w Sa he assigned)
-against-
COMPLAINT

The Cipy 8 Mvewttor k. .DHS, TRA.

Do you want a jury trial?
Yes [No

 

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Il.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; ora complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 12 of 55

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
Federal Question
(] Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated? —

rhe AmovicanS | Dscb)itieS Bet, anol phe. [st and
Jy7 PmendmentS oF Phe (2S CnStrtition, a§ bel

aS phe Faw Hous pra Aes- ana MYyAple o

edna! lawS ano Fat peneS re/atine TO pedle w/ ASD eS

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff, 4 Las / a Bar on , is a citizen of the State of

(Plaintiff's name)

Mew Nove

(State in whictrthe person resides and intends to remain.)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 13 of 55

If the defendant is an individual:

The defendant, Gla of ew Yivlc, DHS, He /A- , is a citizen of the State of

(péfendant’ S Ame) —

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if the defendant is a corporation:

 

The defendant, , is incorporated under the laws of

the State of

 

 

and has its principal place of business in the State of

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Eas hs paver

First Name Middle Initial Last Name

Sprott Lome oS 5
vew ov IC a
ain U4 le 63 /2- en! lig hdendpessibulireSean

 

Telephone Number Email Addréss (if available)

Page 3
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 14 of 55

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: The (ay ol Jynwur Yor Ke

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

 

County, City State Zip Code
Defendant 2: - [Vv WC es ae fC many ok rarele< Sanne Wiles
Ir bt ame ast Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

 

County, IC State Zip Code
Defendant 3: Canny Ro (nin CeS edo Gay hh 6
First Ny Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

 

Page 4
_ Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 15 of 55

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City . State Zip Code

Ill. STATEMENT OF CLAIM

Place(s) of occurrence: Iv. VW Vive city
Date(s) of occurrence: \) “ | / rm) — “pve Sen, Tr

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

f Amn a TyanSaeneln hymen nf fring toca
Cond toms which hedrarA. Priva 4 —
Pha Pray De _ln_Chmbl ay ce toh
abl [44 eas 4 [lans4 en Ly foul ef

 

Dw (on Vv Hom 5 nclads DIST an d.
any. Grea Snce 0 mloed Lhe DHS
Chek <1 Clem, hey d eorpuncl re
Ne. Dy allu a Sine Le 30
anc! Be? 1sdtyclhs) _ Slapyng Spa Ce
heeded te ne chicées me Mpc a] Sumploms
anc iramole  Gwerall Area/ th. ny Conalgym S
ec hnicrlla make m2 Jiso beet in,
Phe —_ PDE — Jian Sire late "PTSD"

 

Page 5
_ Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 16 of 55

and Anis. Wak at Wil west lvoman

Cheha Du SKked Lar a Spnale rom Lori Thins
re lated freer hes ana. Wnetol MLV SPA

hu bed / Cyipbrl ented misvrest men? and
ol (Pry cafion ot In SATS Wil 6 at WL [VV Lwenfyal
[wis tansferd jehen complained a bout Con fons
) bauer Pepn_Pepne gfruse.c 17 ED 220 OH lena
Bry oplpno St fue ULws. rn ih ta Shi mas

DHS hal Deon mor dle nore Phil P am Now '
his and Ned 4 PlaGinnen 7, MG PocjA TKS rterrd 4

t TAS TO t S
INJURTESS ES: Pam Rony) Ooo m an AEs iret Poems ps
2

If you were injured as a result of these actions, describe your injuries and what wc:
treatment, if any, you required and received.

Ohut.ca! 4 bv Se [" New Da cement Pot byl west

Cty lhe boyscal abl Ce ( SinFP ar Wy; molurday!S
iF New Pk Com. F SE Wi): "2 Boing

 

 

L
meses eae atest “opal SH Sees
aut, or ine! IM uGE Up! | My Pushy, LD

 

“W. eth ites LAL oom, GS. ()

State briefly what money damages or other relief you want the court to order.

Monet Damrdes' an Ova
Cs Donnell Ig DEES +e Pots tar te

above ins ts Ww_Ne dic alS , Made
ah cl Diag dhs Yelammudt7en<

 

Page 6
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 17 of 55

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by‘existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

L agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may |
result in the dismissal of my case. ©

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP applicatio

dasch ZL 20 / : laintiff’s S
ated Plaintiff's Signature
A hash Toni oe BY le

 

 

ric

 

 

 

 

First Name yy el MD, Initial Last Name
STR here [eb S
Street Address
County, City State Zip Code fs
HATA b3/ 2 2AL Aden A L535, 4 lipes @.
Telephone Number Email Address (if available) /

me, /
3 oy"

Ihave read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
OYes LNo

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 18 of 55

CONSENT TO ELECTRONIC SERVICE

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

1. Ihave regular access to my e-mail account and to the internet and will check regularly for
Notices of Electronic Filing;

2. Ihave established a PACER account;

3. Iunderstand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4, Iwill promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if 1 wish to cancel this consent to electronic service;

5. Tunderstand that I must regularly review the docket sheet of my case so that I do not miss a
filing; and

6. I understand that this consent applies only to the cases listed below and that if! file
additional cases in which I would like to receive electronic service of notices of documents, |
must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket number
(for example, John Doe v. New City, 10-CV-01234).

 

 

pailre’ _, AKASHA_, Tone

Namie (Last, First, MI)

Lote ° Jyelss

 

 

 

Address” City State Zip Code ' .

s/7 44 f 63 (2. E Lalishde ad 203s Altre @,
Teldphone Number, ‘ E-mailAddress (7 —, Dy Ma, 7
Lace! LL, LG te ~ Lr

 

Return completed form to:

Pro Se Intake Unit (Room 200)
500 Pear! Street
New York, NY 10007
10

LL

12

13

14

15

16

17

18

19

20

21

22

Case 1:17-cv-03014-MKV-OTW Document 137
J3R5barc

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AKASHA TANIA BARKER,
Plaintiff,
Vv.
THE CITY OF NEW YORK,

Defendant.

Before:

Filed 03/29/19 Page 19o0f55 1

New York, N.Y.

19 Civ. 2582 (JGK)

March 27, 2019
3:15 p.m.

HON. JOHN G. KOELTL,

APPEARANCES

AKASHA TANIA BARKER, Pro Se

ZACHARY W. CARTER

District Judge

Corporation Counsel for the City of New York

BY: JONATHAN PINES
BY: THOMAS ROBERTS
Assistant Corporation Counsel

 

23

24

25

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 200f55 2
J3R5barc conference

 

1 (Case called)

2 THE DEPUTY CLERK: All parties please state who they
3 are for the record, starting with counsel via phone.

4 MR. PINES: This is Jonathan Pines, New York City Law
5 Department for the defendant DHS.

6 MS. BARKER: My name is Akasha Barker.

7 THE COURT: The reason that I scheduled the matter is
8 because I have the plaintiff's application for an emergency TRO
9 which asks for an accommodation in City public housing, as I
10 understand it, and when I have an application for a TRO my

11 regular practice is to call the parties in and to hear them and
12 usually to set up a schedule for the submission of papers

13 unless what I have on the TRO is sufficient for me to decide
14 one way or another whether to grant a TRO.

15 So, when I have a pro se litigant I give the pro se
16 litigant the opportunity to speak first or second because the
17 defendant is usually represented by a lawyer. So, Ms. Barker,
18 you can speak first or you can speak second; as you wish.

19 MS. BARKER: Is it possible that I could have Mariah
20 Lopez sit with me?

21 THE COURT: Possible for you to have what?
22 MS. BARKER: Mariah --
23 THE COURT: You have so speak into the microphone.
24 MS. BARKER: Mariah Lopez sit with me.
25 THE COURT: Sure.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 210f55 3

 

J3R5barc conference

1 MS. BARKER: She is not an attorney.

2 THE COURT: She's what?

3 MS. BARKER: She is not an attorney or a lawyer but

4 she also has a pro se case, as well, and she has experience.

5 THE COURT: Oh, yes. You refer to her case in your

6 papers?

7 MS. BARKER: Yes.

8 THE COURT: She can sit with you.

9 MR. PINES: Your Honor?

10 THE COURT: Yes.

il MR. PINES: This is Jonathan Pines. Could you just

12 indulge me for literally 15 seconds because there is an

13 attorney who is far more expert in this than I am who I think I
14 could patch in on this call.

15 THE COURT: Absolutely.

16 MR. PINES: I'm sorry?

17 THE COURT: I said absolutely, yes.

18 MR. PINES: Good. Thank you so much. Let me see if I
19 can conference him right now. Thank you.
20 THE COURT: Sure.
21 (pause)
22 MR. PINES: Hello?
23 THE COURT: Yes.
24 MR. PINES: I wasn't able to patch him in on the phone
25 and I don't want to take your time while I run down the hall,

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 220f55 4

 

J3R5barcC conference

1 so.

2 THE COURT: No, hold on. You can run down the hall.

3 MR. PINES: Thank you, then. Give me a half second.

4 Thank you.

5 THE COURT: Sure.

6 (pause)

7 MR. PINES: Your Honor?

8 THE COURT: Yes; Hi, Mr. Pines.

9 MR. PINES: Thank you, I have Tom Roberts here as well
10 which is I think someone somewhat familiar with the issues.

11 THE COURT: Okay. So, Ms. Barker, do you want to

12 begin or do you want the defendant to begin?

13 MS. BARKER: Let defendant begin, please.

14 THE COURT: Okay.

15 So, Mr. Pines or Mr. Parks, the plaintiff is seeking a
16 TRO, the gist of which is, as I understand it, asking for a

17 single room in city housing because the failure to provide a
18 single room is alleged to be in violation of the Americans with
19 Disabilities Act because of the plaintiff's medical conditions.
20 So, the immediate question is what is the City's
21 position on this? I mean, I can ask for quick briefing. I can
22 also refer the plaintiff to the Legal Assistance Group across
23 the street which provides legal assistance to litigants in the
24 Court who are pro se. The other thing that jumps out froma
25 case such as this is whether the City can make some

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 23 0f55 5
J3R5barc conference

 

1 accommodation for the plaintiff without going through this

2 process. If the parties really can't work it out, then I have
3 to decide the TRO and I would give the City, I assume, a brief
4 time to respond to the TRO and give the plaintiff the

5 opportunity to reply on the TRO.

6 MR. ROBERTS: Your Honor, Tom Roberts, assistant

7 corporation counsel for the defendant.

8 A couple things. I have read the TRO application

9 yesterday. Ms. Barker says that -- I don't think she's

10 presented herself to DHS and asked for homeless shelter system.
11 Tt seems that she should go to the shelter system and there

12 will be a placement made, recommendation, but I don't think

13 she's even done that to start with.

14 I will say it is highly, highly unlikely that she will
15 be given a single room. We have almost no single rooms in the
16 system for single adults. There are a very small handful of

17 them, they are generally given to people who are just coming

18 out of hospitals and otherwise probably -- now, DHS wouldn't

19 say this, but I think most of those folks should probably be in
20 nursing homes but they're in our system and some of them have
21 single rooms, but there are very few single rooms within the
22 system. And I think the chances of DHS, when she is assigned
23 to a shelter, her getting a single room are extremely small.
24 I will also say that DHS often places -- the
25 assignments of the rooms is not totally within DHS' control.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 24o0f55 6
J3R5barc conference

 

1 We do control the assignment of people coming in to shelters.
2 Some of the shelters are operated by DHS employees. I don't
3 know if any of those have single rooms but there are
4 certainly -- I think a majority of the shelters for single
5 adults are run through non-profit contractors and while those
6 non-profit contractors are obligated to take the people we send
7 to them and house them, I don't believe we go to the point of
8 telling them what room to assign their clients to.
9 So, there is a series of issues there but I think the
10 reality of -- I think she should go and apply and present
11 herself to DHS and say she wants a homeless process. She is,
12 from what I saw in the papers she attached to it a letter from
13 a doctor, we have a process within DHS for evaluating requests
14 for reasonable accommodations. It would be evaluated through
15 that and I think that procedure should be followed. But, I
16 think at the end of the day I don't have a lot of hope that
17 they would in fact assign her to single room. It is not
18 impossible, but I think it is highly unlikely.
19 THE COURT: So, Ms. Barker, have you gone to DHS, the
20 Department of Homeless Services?
21 MS. BARKER: I have actually spoke to Alana who works
22 with them in respect to placement.
23 THE COURT: Have you actually gone and made the
24 application and included the doctor's letter?
25 MS. BARKER: I haven't physically went to the

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 250f55 7

 

J3R5barc conference

1 location. Being -- because of my medical issue I just came out
2 of a dangerous situation with, from their placement into where
3 I'm at -- where I was at a few weeks ago.

4 THE COURT: I'm sorry.

5 MS. BARKER: I was put into a dangerous situation

6 because of the DHS company and I am just coming out of that

7 right now. I have spoken with --

8 MR. ROBERTS: I'm sorry, your Honor. We are having a
9 hard time hearing Ms. Barker. If she can speak a little closer
10 to the microphone?

11 THE COURT: Right.

12 Ms. Lopez, you are not helping Ms. Barker.

13 MS. BARKER: So, they were aware of my medical

14 conditions through Alana and my lawyer, as well.

15 THE COURT: You have a lawyer?

16 (pause)

17 THE COURT: Ms. Barker?

18 MS. BARKER: Yes; his name is Carmen Giordano.

19 THE COURT: Ms. Lopez cannot answer these questions
20 for you.
21 MS. BARKER: Correct. But Alana works for the City.
22 IT have also spoke to Brenda Bennett as well, who is head of the
23 mental health division for the organization as well.
24 THE COURT: Where is your lawyer? I mean is it a --
25 MS. BARKER: He is on vacation.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 26o0f55 8
J3R5barc conference

 

1 THE COURT: And what did he do for you? Who did he

2 represent you before?

3 MS. BARKER: He sent a letter on my behalf to the DOH

4 as well as DHS.

5 THE COURT: What's his last name.

6 MS. BARKER: Giordano.

7 THE COURT: Could you spell that for us?

8 MS. BARKER: Hold on, please. G-I-O-R-D~-A-N-O.

9 THE COURT: Have you contacted him in connection with
19 your application for temporary restraining order -- now, look.
11 I said that Ms. Lopez can sit with you but what you are doing
12 is you are having Ms. Lopez answer all of these questions for
13 you, even though --

14 MS. BARKER: That's not --

15 THE COURT: They're questions based upon your

16 knowledge or lack of knowledge.

17 I realize that Ms. Lopez has another case. The

18 current case is not about Ms. Lopez; it's about you,

19 Ms. Barker. So, you can't just be conveying what Ms. Lopez

20 wants you to say. I'm asking you questions about your case.

al MS. BARKER: Right.

22 THE COURT: So.

23 MS. BARKER: Correct. I'm sorry. It's been a big

24 traumatic situation for me where she is helping me just clearly
25 put everything together, not -- they're all factual, just being

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 27o0f55 9

 

J3R5barc conference

1 clarified in conjunction to how everything went. It's been a

2 lot of very difficult few weeks at this moment, actually a full
3 year, to be honest. And so, being placed into -- back into the
4 shelter system the way that they want me to be placed into the
5 shelter system would be a bit traumatic for me.

6 So, she is just trying to clarify things for me while
7 talking to you.

8 THE COURT: Have you been in touch with your lawyer

9 about your --

10 MS. BARKER: Yes.

11 THE COURT: -- about this application?

12 MS. BARKER: Yes. About this application that I have
13 put in? No. I became homeless while he has been on vacation.
14 THE COURT: He must have a telephone number that you
15 can call him.

16 MS. BARKER: I have left a message for him but I am --
17 T am -- I filed this on Friday while being on the streets and I
18 have been on the streets for a good few -- a good week and some
19 while he has been on vacation, so he is unreachable at this
20 moment.
21 THE COURT: It's difficult for me to understand the

22 circumstances of your application. You have been, at various
23 times, represented by a lawyer. You explained to me that you
24 are now not in a shelter. You are concerned about what the DHS
25 would give you if you go to DHS and present them with your

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 28 0f55 10
J3R5barc conference

 

1 doctor's letter but I'm limited in what I could do for you when
2 you don't go to DHS and get an adverse decision from DHS on

3 your application for a single room, particularly when your

4 lawyer could make the application and explain to DHS why you

5 need a single room.

6 What was the lawyer doing for you before he went on

7 vacation?

8 MS. BARKER: He presented letters to the correct

9 people about where I should be placed in a safe environment

10 coming out of a dangerous environment.

11 THE COURT: Who did he present the letter to?

12 MS. BARKER: Mr. Roberts.

13 THE COURT: Who?

14 MR. ROBERTS: I think she is speaking of me.

15 I have not received any letter from Mr. Giordano. I
16 did talk to him about two or three weeks ago with regard to

17 Ms. Lopez, but I have not received any letters from him or any
18 communications from him concerning Ms. Barker.

19 THE COURT: One problem I am having, Ms. Barker, is
20 that you seem to be relaying what Ms. Lopez wants to say about
21 whatever case she has. Are you sure that Mr. Giordano
22 represents you and not just Ms. Lopez?
23 MS. BARKER: Oh he also represents me as well.

24 MS. LOPEZ: And, your Honor, he doesn't represent me.
25 My apologies, he does not represent me.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 290f55 11

J3R5barc conference

 

1 THE COURT: Ms. Lopez, Mr. Parks, says Mr. Giordano

2 doesn't represent her. Has his correspondence with you been on
3 behalf of Mr. Lopez?

4 MS. LOPEZ: We do not have a retainer, your Honor.

5 THE COURT: Are you there, Mr. Parks?

6 MR. ROBERTS: Sorry, your Honor; it is Tom Roberts.

7 THE COURT: I'm sorry.

8 MR. ROBERTS: Not a problem.

9 I had a phone conversation with Mr. Giordano two or

10 three weeks ago in Ms. Lopez' case. Magistrate Judge Wang has
11 scheduled a settlement conference and there was an effort to

12 find counsel for Ms. Lopez and Mr. Giordano called me saying

13 that he was considering that.

14 For what it is worth recently in that case, some law
15 students in Seton Hall were assigned to represent Ms. Lopez and
16 IT had not heard further from Mr. Giordano so I didn't think he
17 was going do it. But, maybe he will do it. But I'm not -—-

18 Mr. Giordano has in no way communicated with me concerning

19 Ms. Barker.

20 THE COURT: Is Mr. Giordano, does he have a law firm
21 or is he by himself?

22 MS. BARKER: He has a law firm, he --
23 MR. ROBERTS: I'm at Mr. Pines' desk at the moment. I
24 exchanged e-mails with him and I could -- I'm afraid I would
25 have to walk back to my office, it would take two or three

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 300f55 12

 

J3R5barc conference

1 minutes to see what association, whether he is on his own. I

2 apologize, I don't remember. I didn't Google him to see

3 whether he was with a firm.

4 THE COURT: Okay. I am going to let you do that in

5 just a moment but can you tell me what the status of Ms. Lopez!
6 case is?

7 MR. ROBERTS: So, Ms. Lopez' case is before Judge

8 Caproni and with Magistrate Judge Wang handling much of the

9 preliminaries, there is a telephone call scheduled with a

10 magistrate for September 17th -- sorry, April 17th, to lI

11 believe coordinate before, there is a settlement discussion

12 which will probably take place at the end of April, early May.
13 I don't think we picked a date yet.

14 For the defendants -- there are a variety of

15 defendants, DHS is a defendant, the shelter, two shelter

16 operators where Ms. Lopez was assigned are also defendants, as
17 well as a security company that was -- the contractor of one of
18 the those shelter negotiators.

19 Most of the defendants have answered, the City has
20 answered, one of the shelter operators made a motion to dismiss
al that is pending but everybody else has answered. Discovery has
22 not yet begun. I think there is also, for what it is worth, a
23 preliminary injunction motion. Ms. Lopez made several

24 applications for TROs before Judge Caproni which were denied

25 and then there is a preliminary injunction motion which has

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 310f55 13
J3R5barc conference

 

1 been fully briefed and is pending before Judge Caproni and has
2 not been decided.

3 I think that's a complete statement of the status of

4 the case.

5 THE COURT: And what are the allegations that

6 Ms. Lopez makes in her case?

7 MS. LOPEZ: Your Honor?

8 MR. ROBERTS: They're quite similar to the allegations
9 that are made in Ms. Barker's case. There are probably some

10 additional ones but essentially an argument that she -- her --
il that the ADA requires a reasonable accommodation of a single

12 room, that that's also made under various constitutional and

13 State and City Civil Human Rights Laws contentions, and then

14 there is various contentions with regard to the security,

15 essentially the security officers and some of the -- one of the
16 shelter operators called Project Renewal that they, I think

17 there is some sexual assault charges and other sort of tort

18 claims that they, while she was in residence, that she was

19 mistreated by them.
20 THE COURT: Okay. And in that case is Ms. Lopez, at
21 the moment, represented? The case was being looked at by the
22 clinic at Seton Hall to represent her?

23 MS. LOPEZ: Yes, your Honor.
24 MR. ROBERTS: I don't know if they've made a notice of
25 appearance but there was an he e-mail exchange with Magistrate

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 320f55 14
J3R5barc conference

 

1 Judge Wang's chambers where they were agreeing to appear for

2 the settlement negotiation. My understanding would be that it
3 was a limited appointment just for the settlement but I'm not

4 that -- I don't really know the details of that, but that's my
5 understanding of it.

6 THE COURT: Okay. Okay.

7 MR. ROBERTS: For what it is worth, in Ms. Lopez' case
8 we have the, DHS has assigned her to the Park Slope Women's

9 Armory which she has declined to go to for now over a year and
10 a half because she contends that she cannot sleep in a communal
11 area with other people and that also she requires a private

12 place for medical procedures.

13 THE COURT: Okay.

14 MR. ROBERTS: Which are quite parallel to Ms. Barker's
15 contentions.

16 THE COURT: Okay.

17 Ms. Lopez, are you being represented in your case?

18 MS. LOPEZ: First of all, I just want to say thank

19 you, your Honor, for just letting me address factual stuff.
20 THE COURT: Sure.
21 MS. LOPEZ: No, I am not.
22 I do take issue though, your Honor, without trying at
23 all to chide the Court, but as a pro se litigant I take issue
24 with, especially when the opposition is the government, the
25 Court defers somehow to the government for facts that, about my

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 330f55 15

 

J3R5barc conference

1 case, that I could have answered. I am quite proficient in

2 procedure and I could have answered everything Mr. Roberts

3 answered you factually, just without the tilt.

4 So, I would like to just update you and say I'm not

5 represented by the students at Seton Hall. We have an

6 agreement to meet on Friday morning to discuss this and I just
7 want to get the big pink elephant out the room or address it.

8 I am not at all attempting to somehow orchestrate a

9 complementary lawsuit from another person as strategy.

10 Ms. Barker, as I'm indicating in a letter, your Honor, that I'm
11 going to file with Magistrate Wang as soon as we leave -- and I
12 have got a copy for the Court if you would like to see --

13 Ms. Barker contacted me out of the blue because I am an

14 activist and advocate, three, four weeks ago because she was in
15 a circumstance where she was going to become homeless. I then
16 reached out to Carmen Giordano and asked him to help her.

17 Because Carmen could be helping her it became apparent that

18 maybe he should represent both of us. And she has congestive
19 heart failure so I figured she needed the lawyer to send a

20 notice to cure more than I needed a lawyer for settlement.
21 That's how Mr. Giordano got involved. Mr. Giordano sent notice
22 to cure, sent me a copy, said we will wait and see. Ms. Barker
23 went into a respite. The reason I know this, your Honor, is
24 because I ran a transgender non-profit call STAR so this is not
25 just me freelancing, we field emergencies.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 340f55 16
J3R5barc€ conference

 

1 I assigned a staff to work with Ms. Barker to advocate
z to DHS and the defense for an accommodation. So, this is where
3 I am going say they have been duly notified and if there is an
4 issue of fact that Mr. Roberts wants to bring up, we don't
5 know, there were no e-mails, agents of the City are fully
6 unaware, that's an issue of fact we can have at a hearing.
7 They were made aware, Mr. Giordano was aware that they
8 had received this letter. Ms. Barker went -- and not to
9 confuse you -- in a respite that is temporary, run also by the
10 City but outside of DHS. When she went in this respite, I was
11 hoping someone would call her and maybe have a bed.
12 Mr. Giordano then -- and if your Honor likes I could furnish
13 the e-mail -- without me knowing, says Mariah, by the way I'm
14 going on vacation at the end of next week. TI e-mailed him and
15 say uh-oh, what happens when Ms. Barker becomes homeless while
16 you're away? Him and I missed each other in an exchange to try
17 to talk about what to do. Ms. Barker presented to me street
18 homeless last week and I did not know what to do.
19 So, your Honor, to be completely honest, I considered
20 and might still when I leave here, filing a motion under U.S.C.
21 23 in my case to potentially ask for class certification.
22 Before anyone even says you can't do that you're a pro se
23 litigant, that's not necessarily clear. What is clear I, in my
24 case, might have a lawyer as of Friday morning that could help
25 Ms. Barker.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 350f55 17
J3R5barc conference

 

1 I also just, you know, just me not wanting to run in
2 here and act like a lawyer, I told the lawyers from Seton Hall
3 you guys might want to come in for Akasha tomorrow because she
4 has a hearing. It was last minute and they couldn't do that.
5 So, clearing up those facts.

6 In terms of our case, I want to be very clear to you.
7 I have been granted TROs as much as I have been denied them and
8 the parallels in our cases are abundant but there were some

9 issues unique to Akasha that I think made her situation more
10 urgent.

11 And, just in terms of Mr. Roberts not accurately

12 stating the posture of the case, your Honor, I am actually

13 technically winning. We were in discovery on February 6th --
14 I'm an activist. At a hearing, the Court stayed discovery

15 because I had been arrested and a phone taken. Magistrate Wang
16 said I'm going to stay discovery until you get your phone back
17 because you say you can't function in this case. Your Honor,
18 some of the evidence from the shelter is physically on the

19 phone so Magistrate Wang stayed discovery.
20 So, as your Honor will be aware anyway, I don't even
21 have to accept the help from the Seton Hall students, if I
22 want. I am actually filing the motion for the Judge to lift
23 the stay on discovery regardless of the Seton Hall students!
24 representation because I have the right to discovery.
25 And again just to categorize, to be fair, I'm winning

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 360f55 18
J3R5barc conference

against the City. I have survived motions to dismiss. The TRO
he is referring to is related to the fact that in December I
was contacted by a law enforcement entity looking to make an
arrest on someone who had sexually assaulted me that made me
being street homeless a little more dangerous. I filed a TRO
in front of Judge Caproni asking her to consider irreparable
harm or the irreparable harm I could face coming from the
danger of the defendant in that criminal case. So, I was
sexually assaulted, the DA wants to arrest the person. That's
the nature of that TRO so I am giving you that.

So, I'm not a person that filed a bunch of frivolous

TROs. For your information, your Honor, I met with the ADA on
Monday, ADA Lynda Weinman who has been waiting in that case,
waiting for her case to see if Judge Caproni rules on my motion
because -- and Mr. Roberts is on the phone, your Honor, you can
ask him this. The ADA in Special Victims has told Mr. Roberts
that if she made an arrest I would be in danger. That was all
the way back in December, just to contextualize my TRO. I
don't file frivolous TROs, there was a need for me to go into a
shelter system and maybe get domestic violence services that
DHS was unwilling to provide.

The last thing I want to bring up is that I also

 

23

24

25

 

 

didn't just leap to Ms. Barker's aid. Her name came up in the
context of an emergency TRO hearing last year involving WIN
West who has not been named as defendants but Ms. Barker could

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 37 0f55 19

J3R5barc conference
eventually name them.

I brought the transcript from the hearing in front of
Judge Caproni just to prove this wasn't us sort of huddling as
trans people saying, What are we going to do? Akasha's name
was brought up originally in a TRO hearing because they were
trying to transfer me to the facility that she has now claimed
was harmful to her. So, there is a transcript here just --

THE COURT: What happened to that TRO?

MS. LOPEZ: She wouldn't come and it was denied, your
Honor. I will admit it, but with her here sitting here there
was a situation where Judge Caproni said where is this other
person? Do you have another person saying she was abused at
WIN West? And I called Akasha and she said, yes, this happened
to me but, no, I can't help because I'm scared of retaliation.

And with that, I'm going to be quiet so now you may
see sort of the circular nature of this. I didn't expect her
to call me three weeks ago. I'm winning my case. I'm
barreling toward settlement. And, just to end that, I'm not
asking for a bunch of money, I'm asking for them to open more
shelters for trans people which is ironic. So, either way, the
City is resisting placing her properly now which could lead to

irreparable harm -- I don't have to justify failure and I was

 

23

24

25

 

 

granted an original TRO just like she is applying for for less
than she has.
So, Mr. Roberts is sort of trying to, I think,

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 38 0f55 20
J3R5barc conference

 

1 dissuade the Court in granting her TRO to try to paint a
2 picture as if we are frivolous litigants coming in every couple
3 of months and filing TRO. No. My original TRO was granted by
4 Judge Caproni because there was an issue of a service dog. She
5 has a bad paw, your Honor, that's why she is not here, your
6 Honor. That was two years ago, she is getting old. But, when
7 Judge Caproni allowed the dog in, I had my own room. Issues at
8 the shelter caused them to try to transfer me. I filed an
9 Article 78 to block it which was granted -- he didn't tell you
10 that -- Judge Jaffee in Supreme Court granted a TRO in 2017
11 blocking the transfer. The rest of that spring they spent
12 trying to get me transferred to the WIN facility where she was.
13 When he learned that she was there, your Honor, knowing her for
14 20 years -- her, myself, other trans people compared notes.
15 Everyone had been attacked.
16 So, that's the context of how she was brought into the
17 TRO hearing and literally I lost because she didn't show up.
18 That's probably why I lost.
19 THE COURT: Ms. Barker, Ms. Lopez says you have a
20 lawyer Mr. Giordano. Mr. Giordano is welcome to submit any
21 papers. How long is he going to be away on vacation?
22 MS. LOPEZ: I think it was two more weeks, I think he
23 said a month and it was planned in advance, so. And I think it
24 is overseas to make it worse, your Honor.
25 THE COURT: When did he say --

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 390f55 21
J3R5barc conference

 

1 MS. LOPEZ: Friday last it was --

2 MS. BARKER: Yes, it was Friday.

3 MS. LOPEZ: It is three more weeks, it is the Friday

4 before so he had already been on vacation a week, your Honor,

5 with us trying everything but to file a lawsuit.

6 MS. BARKER: Before I went into the respite.

7 THE COURT: Do you have the contact information for

8 Mr. Giordano.

9 MS. LOPEZ: Overseas or locally, your Honor? You mean
10 now.yes, your Honor, I could -- I mean, his office I think is
11 devoid of him itself.

12 THE COURT: What is it?

13 MS. LOPEZ: I didn't memorize it, your Honor. It is
14 in my phone. New York County. I believe his office on West or
15 Fast 121st Street, that I am certain, in the village of Harlem.
16 THE COURT: Mr. Parker, can you get the contact

17 information for Mr. Giordano? We will wait.

18 MR. ROBERTS: I will be back in a minute, your Honor,
19 but it will take me -- it will probably be three minutes but I
20 will be back.

2i MS. LOPEZ: Your Honor, it might be possible for me to
22 go downstairs --

23 THE COURT: Please, keep your voice up.

24 MS. LOPEZ: I could potentially get the letter, the

25 notice to cure if the Court is pleased, because I think that if

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 400f55 22

J3R5barc conference

 

1 I looked up the e-mail that Mr. Giordano sent me, it would also
2 have the forwarded information for who in the law department

3 received that letter, which is really important if the City is
4 going to try to say they were unaware of her medical

5 conditions.

6 The federal law section that she is using to try to

7 file this TRO says that, you know, if you can't go through the
8 normal avenue as well as a lawyer sending a letter to the City
9 and then receiving it, an official account, a notice to cure ——
10 THE COURT: I'm sorry. What is the letter?

11 MS. LOPEZ: The notice to cure and sort of putting

12 them on notice about her reasonable accommodations. There is
13 elective remedies here. People don't always have to fill out
14 their form and do it their way. That came up in my case as

15 well.

16 THE COURT: And that letter was sent by Mr. Giordano?
17 MS. LOPEZ: Yes; at least two weeks ago.

18 THE COURT: Sure. If you have a copy of that

19 letter --
20 MS. LOPEZ: What I mean is I would have to go past

21 security and get my phone, but this is important and
22 Ms. Barker's health, I would be willing to do so.
23 THE COURT: Okay. We will take a 10-minute break

24 while you get the letter.
25 MS. LOPEZ: Thank you, your Honor. I appreciate that.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW. Document 137 Filed 03/29/19 Page 410f55 23
J3R5barc conference

 

1 THE COURT: Okay. We will take a 10-minute break.

2 MR. ROBERTS: Okay.

3 (Recess)

4 THE COURT: Please, be seated.

5 So, Ms. Lopez, do you have that letter?

6 MS. LOPEZ: So, I do. I have to get a way to get it

7 to the official court e-mail. I wasn't able to print it, I had
8 no means to do that. I didn't know if the Court thought I was
9 going to be able to print it. I appreciate the order about the
10 phone so I have access to it and I can work with the Clerk and
11 Court to get you —--

12 THE COURT: Mr. Fletcher can get it printed out, I

13 think.

14 THE DEPUTY CLERK: Waiting for the instructions as to
15 what to do.

16 THE COURT: Can you access the e-mail so that it gets
17 printed out?

18 MS. LOPEZ: Sure, and I'm going to -- may I write down
19 your e-mail first and I will just forward it?
20 THE DEPUTY CLERK: D-O-~N-N-I-E underscore Fletcher,
21 F-~L-E-T-C-H-E-R at nysd.uscourts.gov.
22 MS. LOPEZ: And, your Honor, just for clarity, when I
23 went downstairs to recall this document it came to my attention
24 that just for the purposes of I think this Court trying to
25 figure out when the City was informed of Ms. Akasha's needs,

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 42 0f 55 24
J3R5barc conference

 

1 there is actually a preceding e-mail that was sent to

2 Mr. Roberts on Akasha's behalf by myself including, cc-ing

3 Alana Redfield. And, if it hasn't been described, Alana

4 “Redfield is LGBT liaison, Alana's sole role is to help navigate
5 these situations.

6 So, I'm also going to forward the e-mail Mr. Roberts
7 got about Ms. Barker's case.

8 THE COURT: Okay.

9 MS. LOPEZ: I will send that right now.

10 MR. ROBERTS: Your Honor, I did receive an e-mail from
11 Ms. Lopez concerning Ms. Barker. I just didn't receive a

12 letter from Mr. Giordano. If you would like Mr. Giordano's
13 contact information I now have it.

14 MS. LOPEZ: I have it as well.

15 THE COURT: Okay. What is it?

16 MR. ROBERTS: So, his name is Carmen Jack Giordano.
17 He identifies himself as principal attorney, Giordano Law

18 Offices, PLLC.

19 Do you want his e-mail address?
20 THE COURT: Well, we have the printout now from his
21 letter to Ms. McAlpin.
22 MR. ROBERTS: 226 Lenox Avenue?
23 THE COURT: Right.
24 MR. ROBERTS: Okay, then you have got it.
25 THE COURT: Dear Ms. McAlpin, my office has been

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 43 0f55 25
J3R5barc conference

 

1 retained by Ms. Barker regarding the ongoing problems and
2 damages she has endured since being placed in your living
3 facility. First and foremost, your facility managers have
4 mistakenly and rather outrageously housed a biological male
5 with Ms. Barker, a transgender female. As a result, Ms. Barker
6 has been subjected to ongoing sexual harassment, threats of
7 violence, and unwanted advances. Additionally, Ms. Barker has
8 enumerated several problems including loss and destruction of
9 her personal property due to lack of security in your facility.
10 Unless these problems are addressed immediately, we
11 will consider all appropriate courses of action, including
12 litigation. Kindly contact our office to discuss further. If
13 we do not hear from you, we will proceed accordingly. Giordano
14 Law Offices, PLLC, by Carmen Jack Giordano.
15 THE COURT: Who is Ms. McAlpin?
16 MS. BARKER: The contract agency.
17 THE COURT: The contact?
18 MS. BARKER: The contracted agency.
19 THE COURT: Contracted agency?
20 MS. BARKER: Uh-huh.
21 THE COURT: What's the agency that we are talking
22 about?
23 MS. BARKER: St. Joseph's/St. Vincent's Supportive
24 Housing.
25 THE COURT: St. Joseph's/St. Vincent's.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 44o0f55 26

J3R5bar€ conference

 

1 MS. BARKER: Supportive Housing; yes.

2 THE COURT: Okay.

3 And there was a prior notification to the City.

4 MS. BARKER: Yes.

5 MR. ROBERTS: Your Honor, when I received that

6 notification I contacted DHS and their response was that

7 St. Joseph's is not a DHS agency, this is not a -- as I

8 understand it, she was placed at an SRO that DHS does not run
9 so those problems are not within the control of the City. [If
10 there was a private contractor who was making bad room

11 assignments, the issue should be brought up with the private
12 contractor. And I don't know whether either person did say

13 they have a contract with the City. All I understand is that
14 hoof --

15 MS. BARKER: They did.

16 MR. ROBERTS: They have -- they run SROs and that

17 Ms. Barker was at that SRO.

18 THE COURT: SRO being?

19 MR. ROBERTS: "Single room occupancy" is the way I am
20 using it. That's what I understand it to be.
21 MS. BARKER: It is a supportive housing program ——
22 THE COURT: No, stop. Hold on.
23 MR. ROBERTS: It was, as I understood it, some private
24 organization non-profit that was running the housing where she
25 was located, not a DHS facility and not a DHS contractor; that

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 45o0f55 27
J3R5barc conference

 

1 this was something that I was told was arranged through WIN

2 West which is another non-profit that does housing issues.

3 They run some shelters but they also run housing.

4 I believe, now I am getting this third-hand, but I

5 believe that WIN West referred Ms. Barker to

6 St. Joseph's/St. Vincent's but that St. Joseph's/St. Vincent's
7 matter is not within the City's control.

8 THE COURT: Hold on one moment.

9 Okay. So, I have just been given the e-mail from

10 Mr. Roberts to Ms. Lopez, various other people.

il MR. ROBERTS: I'm sorry. What e-mail did I send

12 Ms. Lopez?

13 THE COURT: Well, this is from Ms. Lopez to you dated
14 March 3, 2019. I have received the transcript. I am sending
15 this e-mail to all the defendants as a group. One of these

16 individuals is Akasha Barker. She had issues during the summer
17 of 2017. All details in Ms. Barker's case pointed to such

18 legal policy theater. Ms. Barker sought the plaintiff's help
19 as a well-known activist. She is housed in supporting housing
20 with St. Joseph's/St. Vincent's in the Bronx. She states that
21 there have been ongoing instances of violence and so she

22 complains also about the placement with a male-identified
23 individual. And then you send a copy -- you, Mr. Roberts, sent
24 a copy of the transcript of the proceeding that occurred on
25 February 6.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 46o0f55 28
J3R5barc conference

 

1 MR. ROBERTS: Your Honor?

2 THE COURT: Yes.

3 MR. ROBERTS: I don't know that it is relevant but,

4 your Honor, when I received Ms. Lopez' e-mail, I forwarded it

5 to my contact at DHS who advised me that St. Joseph's was not

6 within their responsibility but that they had forwarded the

7 same information to the St. Joseph's people to make sure that,
8 well, for St. Joseph's people to do whatever they felt was

9 appropriate.

10 That's really all I know about it.

11 THE COURT: All right. Several things are clear to me
12 from the current situation.

13 Ms. Barker has brought her lawsuit against the City of
14 New York DHS and HRA. The lawsuit was filed on March 2ist. It
15 first came to my attention yesterday. I believe it was

16 yesterday, along with the request for the TRO that had been

17 filed at the time that the lawsuit was brought. Included with
18 the paper was the doctor's letter dated March 21, which talked
19 about the medical necessity of putting Ms. Barker in a room
20 without other people. It appears that the facility that
21 Ms. Barker has been at where she has had problems was not,
22 itself, a DHS facility, or so the City alleges.

23 Tt would be useful. I do not have enough information
24 at the moment to grant a TRO. The facility that the plaintiff
25 has been at is not, on the representations of the defendant at

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 47 o0f55 29
J3R5barc conference

this point, a DHS facility. The plaintiff hasn't provided the
information to DHS and including the doctor's letter and asked
for a single room, even though the defendant says that's
unlikely to be granted, at least it is something that should be
done.

The plaintiff has been raising problems over a
substantial period of time. In her complaint she talks about
situations that have been going on for years and most recently
a situation that has been going on for weeks. In the last she
talks about what has been happening in the last seven weeks.

A TRO is issued for, at most, 14 days with the ability
to continue it for another 14 days until a preliminary
injunction is, can be decided. So, I don't have and couldn't
on these papers, grant a temporary restraining order. On the
other hand, I remain open to that issue.

Mr. Giordano made it clear in his letter that he
represents the plaintiff in connection with these issues. What
I will do is to issue an order and make sure that it is
e-mailed to Mr. Giordano because he provides an e-mail address,
explaining that the plaintiff has filed a lawsuit and a request
for a TRO and asking that he submit papers as soon as possible

in support of the plaintiff's position, or make it clear that

 

23

24

25

 

 

he is not representing the plaintiff in connection with this
case.

I would also ask for any other papers in support or in

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 48 0f55 30

 

J3R5barc conference
1 opposition to the temporary restraining order -—- the request
2 for the temporary restraining order, by this coming Monday, or
3 sooner if the plaintiff believes that she can make another
4 showing before Monday, April 1. But, in any event, I want
5 papers by the City by Monday, April 1, and I will have another
6 conference on Tuesday, April 2, at 2:30 p.m.
7 I also have a final request which is the parties have
8 told me that there were, you know, there is a settlement
9 discussion with the magistrate judge in the Lopez case. That's
10 fine, but the City should inquire of HRA whether, about the
11 availability of the possibility of a settlement of this case by
12 providing the plaintiff in some facility with a single room,
13 whether it be an HRA-run facility or a contract facility.
14 And if there is another possibility of settling the
15 case, the parties are welcome to -- well, it's difficult to,
16 for the defendant to talk to the plaintiff because the
i? plaintiff says she's represented by Mr. Giordano and the
18 defendant should only talk to the plaintiff through her counsel
19 so the defendant should reach out to Mr. Giordano,
20 independently of everything that I have said, to see if there
21 is some resolution that the plaintiff can have with HRA that
22 can resolve this case.
23 Is all of that clear? Yes?
24 MR. ROBERTS: Yes, your Honor. Just so -- it is DHS
25 rather than HRA, but yes.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 490f55 31
J3R5barc conference

 

1 THE COURT: Okay.

2 MR. ROBERTS: That's a quibble.

3 THE COURT: Isn't there another City agency that deals
4 with this besides DHS? Ms. Lopez is shaking her head no.

5 MR. ROBERTS: I'm not aware of —- HRA, in general,

6 does public assistance in financial matters and doesn't, as I

7 understand it, does not deal directly with homeless in the city
8 issues, but I will ask further. I don't believe there is but I
9 will explore that.

10 THE COURT: What does APS do? Adult Protective

11 Services?

12 MS. LOPEZ: That's an option.

13 MR. PINES: Your Honor, Adult Protective Services

14 provides for adults who have been adjudicated, who lack

15 capacity.

16 THE COURT: Okay.

17 MR. PINES: But I think those are in residence, I

18 don't think they provide residence itself.

19 THE COURT: Okay. Any other suggestions from the

20 plaintiff or Ms. Lopez?
21 MS. LOPEZ: Yes, your Honor.

22 I just want to say, your Honor, that Ms. Barker and TI,
23 we just want to be housed and we aren't actually trying to have
24 big fancy lawsuits in front of Article III judges and I would
25 say, also, I believe that there are some moving -—— there are

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 500f55 32

J3R5barc conference

 

1 some changes that have occurred since my case even was filed in
2 this state that just make the City's position of we simply have
3 no single rooms just unsustainable.

4 GENDA was passed in our state and part of GENDA's

5 wording says that no entity, private or governmental, can limit
6 our expression as trans people. So, whether Ms. Barker has

7 included this expressly, I am working very hard with

8 Mr. Roberts just to try to reach a settlement and not be in

9 court but in the vein and spirit of GENDA, me and Ms. Barker

10 respectively, I think, as trans people, just ask everyone to

1i sort of bear with us as trans people. We sort of enter into

12 new territory on our rights as well. I have already explained
13 to Mr. Roberts that I believed that even though I had existing
14 federal litigation that it would be possible to fold in new

15 violations of refusal to place transgender people into that

16 lawsuit under GENDA and I am just saying that I am willing to
17 help Ms. Akasha Barker in any way as an advocate that this just
18 hits close to home.

19 So, I will do my best to ask the Seton Hall students
20 if they're interested in, you know, potentially expediting our
21 case in a way that helps Ms. Barker. So, for instance, if we
22 go in front of our judge and magistrate and a settlement stip
23 is new beds for transgender people, obviously that would

24 resolve Ms. Barker's conundrum as well.

25 But, one thing I don't think your Honor knows about

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 51o0f55 33
J3R5barc conference
me, and I have held it back, I didn't want to seem pompous, I
have three landmark cases under my belt as a trans litigant,
literally set the bar for trans rights and the first case, Joel
A. v. Giuliani, was a class action prohibited by Marisol
settled in a way that I'm trying to settle this, my case, which
was, okay, in '98 there was only one facility for gay kids,
just like now, there is only one facility for trans, and the
argument from ACS at the time was we do what we want with our
kids, they're fine. ACS would never put a gay or trans kid in
a non-gay or trans facility now and I have asked Mr. Roberts
for over a year, before Ms. Barker even approached me recently,
can you just help open a new facility and can we get sort of a
universal multi-faceted settlement. If your Honor is not
aware, in the Joy case most of the settlement meat was policy
change. We got $15,000 as young people. The other two cases,
if your Honor will entertain, are where I really stretched my
legs as a trans litigant and that's why I am sort of relying on
my gut telling me, just like in those two cases which were
landmark, Jane Doe v. Bell, the State Court ruled that trans
people were protected under New York Human Rights Law as
disabled, and Lopez v. Mattingly, which was reversed by the

First Department eventually on technicality but the spirit of

 

23

24

25

 

 

the case was that the government needed to cover medical care
for trans people including surgeries and now all of Medicaid

pays for surgeries for trans people.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 52o0f55 34
J3R5barc conference

 

1 So T have sort of been down this path before and I'm
2 familiar with the sort of ingredients, it looked very familiar
3 before, the City law department taking a staunch position, it
4 not really being consistent where we are as a society

5 medically.

6 So, I'm just really trying to help Ms. Barker in her

7 like day-to-day life but also, you know, do what I do as an

8 activist.

9 THE COURT: Well, the federal courts, as well as the
10 state courts, are always attentive to the rights that people
11 have, as well as to the well-being of the litigants who appear
12 before them and if a case can be settled in a way that is
13 helpful to the litigants, that's great.

14 MS. LOPEZ: Yes.

15 THE COURT: Okay. Well, I have set up a schedule and
16 I will also include, in the e-mail that I send out, the two

17 documents that were submitted today.

18 Is there anything else?

19 MS. LOPEZ: Would you like a copy of the letter I'm
20 going to file with Magistrate Judge Wang just relating to the
21 settlement and how this -- I am informing of what happened here
22 but --

23 THE COURT: No. I don't want to -—-

24 MS. LOPEZ: Sure.

25 THE COURT: -- get the documents from the other case,

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 53 0f55 35
J3R5barc conference

 

1 at least at the moment.

Zz MS. LOPEZ: Yes, your Honor.

3 THE COURT: You're welcome to ask Magistrate Judge

4 Wang if she wants to settle this case but I doubt that she

5 would —-

6 MS. LOPEZ: I'm going to file motion for class

7 certification actually, your Honor.

8 THE COURT: The magistrate judge appointed in this

9 case is Magistrate Judge Cott.

10 MS. LOPEZ: Okay.

11 THE COURT: C-O-T-T, who is a wonderful and long

12 serving Magistrate Judge. Okay?

13 MS. LOPEZ: Thank you, your Honor.

14 THE COURT: All right. Well, I will be seeing you all
15 next week and I wish you all well.

16 Again, Mr. Roberts, if you can, you should inquire

17 from -- you have all the documents or will have all the

18 documents including the doctor's letter and inquire of DHS

19 about a room for the plaintiff. Yes?

20 MR. ROBERTS: I hear you, your Honor. I will inquire.
21 THE COURT: Do more than inquire because it would

22 presumably resolve this case and I'm sure that if I thought
23 under the law I should require it, I'm sure that DHS would come
24 up with a room. Right? Right.

25 MR. ROBERTS: We tend to comply with Court orders,

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 54o0f55 36

 

J3R5barc conference

1 your Honor. Yes, sir.

2 THE COURT: Okay. Have a good day.

3 MS. LOPEZ: Thank you, your Honor.

4 MS. BARKER: Thank you.

5 MR. ROBERTS: Thank you, your Honor.

6 (Phone line disconnected)

7 THE COURT: I should ask, we are still on the record.
8 How do we send materials to Ms. Barker? I mean, I'm going to
9 be issuing an order, I'm going to be sending it to

10 Mr. Giordano, Mr. Giordano should be providing that to

11 Ms. Barker but he hasn't filed a notice of appearance in the
12 case. Is there any other phone?

13 MS. BARKER: My e-mail is attached.

14 THE COURT: I'm sorry?

15 MS. BARKER: My e-mail is good as well.

16 MS. LOPEZ: She has been getting e-mail.

17 THE COURT: Oh. Yes.

13 MS. LOPEZ: That's how we knew to come today, she got
19 an e-mail.
20 THE COURT: What?

21 MS. LOPEZ: That's how we knew to come today, she got
22 an e-mail.
23 THE COURT: So Mr. Fletcher has your e-mail?

24 MS. BARKER: Yes.

25 MS. LOPEZ: Yes.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:17-cv-03014-MKV-OTW Document 137 Filed 03/29/19 Page 55o0f55 37
J3R5barc conference

 

1 THE COURT: Okay. We will send this to your e-mail.
2 We also will order a copy of the. transcript and make sure the
3 transcript is sent to both sides.
4 MS. BARKER: Great.
5 MS. LOPEZ: And if can you ask that to be forthwith
6 because I would actually use that in the request to magistrate
7 to consider settling the case.
8 THE COURT: Sure.
9 MS. LOPEZ: Thank you. I appreciate that, your Honor.
10 Have a good day, your Honor.
11 THE COURT: If the reporter can do the transcript by
12 tomorrow?
13 OFFICIAL REPORTER: Yes, your Honor.
14 THE COURT: Thank you.
15 000
16
17
18
19
20
21
22
23
24
25

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
